— In an action for a divorce and ancillary relief, the defendant wife appeals from an order of the Supreme Court, Queens County (Hyman, J.), dated November 17, 1986, which, inter alia, struck the defendant’s answer and transferred the case to the Uncontested Calendar.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from was vacated by a later order of the same court (Zelman, J.), dated March 27, 1987. Lawrence, J. P., Weinstein, Kooper and Sullivan, JJ., concur.